Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. In Fig. 8, Kashima discloses a first spoken segment and a second spoken segment, where a wake-up word (“computer”) is positioned between the spoken segments.  However, Kashima discloses that the second spoken segment is analyzed “together with previous result to generate response”.  In other words, Kashima discloses processing the first spoken segment prior to receiving the second spoken segment, and using the results of that processing when processing the second spoken segment. Kashima does not disclose or suggest, therefore, outputting a processing result of a single voice command, wherein the single voice command is formed by combing the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word as required by claims 1, 9, and 10.
As an additional example, Sharifi et al. (U.S. Patent Application Pub. No. 2021/0065693, cited previously, hereinafter “Sharifi”) disclose a spoken utterance with a first spoken segment (Fig. 3, 144A) and a second spoken segment (144C), with a wake-up word between (144B).  However, Sharifi discloses the first spoken segment and the second spoken segment are applied across a machine learning module “in sequence” (paragraph [0074]).  Sharifi therefore does not disclose or suggest outputting a processing result of a single voice command, wherein the single voice command is formed by combing the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word as required by claims 1, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 7/12/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656